

113 S2242 IS: Community Financial Protection Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2242IN THE SENATE OF THE UNITED STATESApril 10, 2014Mr. Coats introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish the prudential regulator  of community and independent depository institutions as the
			 conduit and arbiter of all Federal financial oversight, examination, and
			 reporting.1.Short titleThis Act may be cited as the
		  Community Financial Protection Act of 2014.2.FindingsCongress finds the following:(1)On October 3, 2013,  Jerome H. Powell, member of the Board of Governors of the Federal Reserve
			 System, told the Conference of State Bank Supervisors that community bankers, who played no part in causing the financial crisis, have been forced to fight to
			 ensure that they are not swept up in the torrent of costly new regulations.
			(2)The profitability, and even survival, of credit unions and community and independent depository
			 institutions is
			 threatened by the material rise in costs of compliance, which are largely
			 driven by resources and personnel necessary to interact with a greater
			 number of Federal regulators and respond to an ever-growing list of
			 required reports and special data requests.3.Prudential regulator as conduit for report requestsSection 1026(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5516(b)) is amended to
			 read as follows:(b)Reports(1)DefinitionIn this subsection, the term publicly available information means—(A)a Report of Condition and Income submitted to the Federal Deposit
			 Insurance Corporation or the Federal Financial Institutions Examination
			 Council;(B)a Thrift Financial Report submitted to the Office of Thrift Supervision;(C)a Financial Performance Report submitted to the National Credit Union Administration; or(D)any report that is designated by the Federal Deposit Insurance Corporation, the Board of Governors
			 of the Federal Reserve System, the Office of the Comptroller of the
			 Currency, the Federal Financial
			 Institutions Examination Council, or the National Credit Union
			 Administration, as applicable, as a
			 successor to any report described in subparagraph (A), (B), or (C).(2)Requests for reports from prudential regulators(A)In generalIn order to minimize regulatory burden, the Director shall request reports through the prudential
			 regulator from a person described in subsection (a), as necessary to—(i)support the role of the Bureau in implementing Federal consumer financial laws;(ii)support examination activities of the Bureau under subsection (c); and(iii)assess and detect risks to consumers and consumer financial markets.(B)Institution-specific requestsThe Director may not make a request under subparagraph (A) for an industry-wide report or  a report
			 pertaining to 2 or more persons described in subsection (a).(C)Publicly available informationThe Director may make a request under subparagraph (A) only if the Director makes a showing to the
			 prudential regulator that
			 publicly available information pertaining to a person described
			 in subsection (a) is insufficient for the purposes described in clauses
			 (i), (ii), and (iii) of subparagraph (A).(D)Denial of requestsThe prudential regulator may deny any request for a report or information made by the Director
			 under subparagraph (A).(3)Use of existing reports(A)In generalIf a prudential regulator determines to fulfill a request for a report made by the Director under
			 paragraph (2), the prudential regulator shall, to the fullest extent
			 possible, fulfill the request with reports pertaining to a person
			 described in subsection
			 (a) that have been
			 provided or are required to
			 have been provided to a Federal or State agency.(B)Fulfilling report requests through multiple sourcesThe Director shall accept existing reports in satisfaction of the requirements of this subsection
			 in formats consistent with those submitted to the prudential regulator and
			 Federal and State agencies, including multiple reports, if the prudential
			 regulator has determined that the reports provide the information
			 requested by the Director..